

115 HR 1381 IH: Requiring Individual Responsibility in Medicaid Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1381IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to permit States to impose an individual
			 responsibility requirement for nondisabled, nonelderly, nonpregnant
			 individuals made eligible for medical assistance.
	
 1.Short titleThis Act may be cited as the Requiring Individual Responsibility in Medicaid Act of 2017. 2.Permitting States to apply an individual responsibility requirement for nondisabled, nonelderly, nonpregnant adults under Medicaid. Section 1902 of the Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:
			
				(nn)Individual responsibility requirement option for nondisabled, nonelderly, nonpregnant adults
 (1)In generalBeginning October 1, 2017, subject to paragraph (3), a State may elect through a State plan amendment (or waiver of such plan) to condition medical assistance to a nondisabled, nonelderly, nonpregnant individual under this title upon such an individual’s satisfaction of an individual responsibility requirement (as defined in paragraph (2)).
 (2)Individual responsibility requirement definedIn this section, the term individual responsibility requirement means, with respect to an individual, the individual’s participation in work activities (as defined in section 407(d)) for such period of time as determined by the State, and as directed and administered by the State.
 (3)Required exceptionsStates administering an individual responsibility requirement under this subsection may not apply such requirement to—
 (A)a woman to whom subsection (e)(5) applies (relating to eligibility of pregnant women through the end of the month in which the 60-day period (beginning on the last day of her pregnancy) ends);
 (B)an individual who is the only parent or caretaker relative in the family of a child who has not attained 6 years of age or who is the only parent or caretaker of a child with disabilities; or
 (C)an individual who is married or a head of household and has not attained 20 years of age and who— (i)maintains satisfactory attendance at secondary school or the equivalent; or
 (ii)participates in education directly related to employment.. 